DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2019 and 07/23/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 8-9: “the outer fixed electrode” lacks antecedent basis. It appears that claims 8-9 should depend upon claim 3 instead of claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-6, 8-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1 - all citations are to the attached English translation) in view of Sekimura (US 5186054 A).Regarding claim 1:Miyashita teaches (FIGS. 1B, 2, and 8B) a pressure sensor device comprising:
a membrane (6) that is conductive and deformable under pressure ([0004], [0025]-[0026]); and
a plurality of fixed electrodes (2 and 3 / 4 - [0025]-[0026]) each including an electrode surface opposed to the membrane; 
wherein the plurality of fixed electrodes are disposed in a direction from a center of the membrane toward an outer portion thereof (see FIGS. 1B, 2, and 8B - elements 2 and 3 / 4 are the fixed electrodes and 6 is the membrane)Miyashita fails to explicitly teach:
a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodesSekimura teaches:
a dielectric film (5a - Col. 3, Lines 38-41) disposed on the electrode surface of each fixed electrode (5) 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric film of Sekimura in the 
Regarding claim 2:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita also teaches (FIGS. 1, 2, and 8B):
wherein the plurality of fixed electrodes include a central fixed electrode (2) opposed to a central portion of the membrane (6)
Regarding claim 3:Miyashita and Sekimura teach all the limitations of claim 2, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the plurality of fixed electrodes further include an outer fixed electrode (3 / 4) surrounding the central fixed electrode (2) and having a ring shape (e.g. FIG. 5 - 5a, 5c)
Regarding claim 5:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita also teaches (FIGS. 1B and 8B):
a membrane terminal (terminal 13 which goes to 6) electrically connected to the membrane (6); and electrode terminals (terminal 13 which goes to 2 and the terminal 13 which goes to 3 / 4) electrically connected to the plurality of fixed electrodes (2 and 3 / 4)
Regarding claim 6:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita also teaches:
wherein the membrane is made of a conductive silicon material ([0004], [0029])
Regarding claim 8:Miyashita and Sekimura teach all the limitations of claim 2, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) and the outer fixed electrode (3 / 4) are spaced apart from one another with a gap therebetween
Regarding claim 9:Miyashita and Sekimura teach all the limitations of claim 2, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) has a square or substantially square shape, and the outer fixed electrode (3 / 4) has a square or substantially square frame shape
Regarding claim 10:Miyashita teaches (FIGS. 1B, 2, and 8B) a pressure sensor module for measuring pressure, the pressure sensor module comprising:
a pressure sensor device including a membrane (6) that is conductive and deformable under pressure ([0004], [0025]-[0026]), and a plurality of fixed electrodes (2 and 3 / 4 - [0025]-[0026]) each including an electrode surface opposed to the membrane, the plurality of fixed electrodes being disposed in a direction from a center of the membrane toward an outer portion thereof (see FIGS. 1B, 2, and 8B - elements 2 and 3 / 4 are the fixed electrodes and 6 is the membrane); and 
a sensor controller (e.g. FIG. 7 – 73) to calculate pressure to the membrane based on an electrostatic capacitance between the membrane and one of the plurality of fixed electrodes and to output the calculated value as an output pressure value therefrom ([0026]); 
wherein a pressure measurement range is divided into a plurality of pressure segments (FIG. 3); and 
in calculation of the pressure within at least one of the plurality of pressure segments, the sensor controller uses a fixed electrode of the plurality of fixed electrodes with an electrostatic capacitance that changes in response to pressure changes in the at least one of the pressure segments more linearly than that of another of the plurality of fixed electrodes (FIG. 3; [0024]-[0029])Miyashita fails to teach:
a dielectric film disposed on the electrode surface of each of the plurality of fixed electrodesSekimura teaches:
a dielectric film (5a - Col. 3, Lines 38-41) disposed on the electrode surface of each fixed electrode (5)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dielectric film of Sekimura in the device of Miyashita to prevent a direct electrical connection (i.e. electrical short) between the fixed electrodes and the membrane. Miyashita teaches that detection is achieved via a capacitance between the conductive membrane and each of the fixed electrodes ([0025]-[0026]). Miyashita further teaches that the membrane is configured to physically contact the fixed electrodes (e.g. FIG. 3 and associated discussion). Thus, Miyashita at least suggests to one of ordinary skill in the art that the conductive membrane (6) and fixed electrodes (2 and 3 / 4) must somehow be insulated from one another to allow for capacitive measurement during the physical contact shown in FIG. 3. Otherwise, the membrane (6) and fixed electrodes (2 and 3 / 4) would electrically short. Sekimura explicitly teaches such insulation as an insulation layer. The examiner notes that such an insulation layer is inherently a dielectric layer as it must have some dielectric constant.
Regarding claim 11:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the plurality of fixed electrodes include a central fixed electrode (2) and an outer fixed electrode (3 / 4) surrounding the central fixed electrode (2) and having a ring shape (e.g. FIG. 5 - 5a, 5c); 
the plurality of pressure segments include a first pressure segment extending to pressure at which the membrane comes into contact with the central fixed electrode, a second pressure segment extending from the pressure at which the membrane comes into contact with the central fixed electrode to pressure at which the membrane comes into contact with the outer fixed electrode, and a third pressure segment corresponding to pressure higher than the pressure at which the membrane comes into contact with the outer fixed electrode (FIG. 3; also see [0016] which teaches that more capacitance electrodes may be used); 
the output pressure value is calculated using correction formulae for the electrostatic capacitance ([0026]-[0028]); and 
the correction formulae used for the plurality of pressure segments are different from each other (inherent, however, also see [0026]-[0028])
Regarding claim 13:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita also teaches (FIGS. 1B and 8B):
a membrane terminal (terminal 13 which goes to 6) electrically connected to the membrane (6); and 
electrode terminals (terminal 13 which goes to 2 and the terminal 13 which goes to 3 / 4) electrically connected to the plurality of fixed electrodes (2 and 3 / 4)
Regarding claim 14:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita also teaches:
wherein the membrane is made of a conductive silicon material ([0004], [0029])
Regarding claim 16:Miyashita and Sekimura teach all the limitations of claim 11, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) and the outer fixed electrode (3 / 4) are spaced apart from one another with a gap therebetween
Regarding claim 17:Miyashita and Sekimura teach all the limitations of claim 11, as mentioned above.Miyashita also teaches (FIGS. 1, 2, 5, and 8B):
wherein the central fixed electrode (2) has a square or substantially square shape, and the outer fixed electrode (3 / 4) has a square or substantially square frame shape

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1 - all citations are to the attached English translation) in view of Sekimura (US 5186054 A) and further in view of Kuramoto et al. (JP 2005351744 A - all citations are to the attached English translation).Regarding claim 4:Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita fails to teach:
a float electrode disposed between neighboring fixed electrodes of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodesKuramoto teaches (FIGS. 1-2):
a float electrode (16) disposed between neighboring fixed electrodes (14, 15) of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodes (FIG. 3; [0014], [0020]-[0021])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the float / guard electrode of Kuramoto in the device of Miyashita to increase accuracy by suppressing or preventing stray capacitance between the plurality of fixed electrodes (Kuramoto - [0006]).
Regarding claim 12:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita fails to teach:
a float electrode disposed between neighboring fixed electrodes of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodesKuramoto teaches (FIGS. 1-2):
a float electrode (16) disposed between neighboring fixed electrodes (14, 15) of the plurality of fixed electrodes and not electrically connected to the neighboring fixed electrodes (FIG. 3; [0014], [0020]-[0021])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the float / guard electrode of Kuramoto in the device of Miyashita to increase accuracy by suppressing or preventing stray capacitance between the plurality of fixed electrodes (Kuramoto - [0006]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (WO 2010125601 A1 - all citations are to the attached English translation) in view of Sekimura (US 5186054 A) and further in view of Bilic et al. (US 9791340 B2).Miyashita and Sekimura teach all the limitations of claim 1, as mentioned above.Miyashita fails to teach:
wherein the plurality of fixed electrodes are made of conductive polysilicon materialBilic teaches:
wherein the plurality of fixed electrodes are made of conductive polysilicon material (Col. 7, Lines 1-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive polysilicon electrodes, as taught by Bilic, in the device of Miyashita as it is an art-recognized material suitable for use as an electrode to sense capacitance in a pressure sensor.
Regarding claim 15:Miyashita and Sekimura teach all the limitations of claim 10, as mentioned above.Miyashita fails to teach:
wherein the plurality of fixed electrodes are made of conductive polysilicon materialBilic teaches:
wherein the plurality of fixed electrodes are made of conductive polysilicon material (Col. 7, Lines 1-4)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conductive polysilicon electrodes, as taught by Bilic, in the device of Miyashita as it is an art-recognized material suitable for use as an electrode to sense capacitance in a pressure sensor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856